Citation Nr: 1236371	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine at L4-5, and L5-S1 evaluated as 20 percent disabling prior to December 17, 2010.

2.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine at L4-5, and L5-S1 evaluated as 40 percent disabling since December 17, 2010, hereafter referred to as lumbar spine disability.  

3.  Entitlement to an increased rating for service-connected degenerative changes of the right knee, evaluated as 10 percent disabling since September 14, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in May 2010, and a transcript is of record.  

This appeal was previously before the Board in November 2010, at which time it was remanded to obtain VA treatment records and afford the Veteran VA examination for his lumbar spine and right knee disabilities.  VA treatment records were associated with the claims folder, and the Veteran was afforded VA examinations for his lumbar spine and for his right knee in December 2010, followed by a November 2011 addendum opinion.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In a March 2012 rating decision, the Veteran was granted an increased rating, from 20 to 40 percent, effective December 17, 2010, for his lumbar spine disability.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  

The issues of entitlement to service connection for diabetes, to include as secondary to service-connected disabilities, for hypertension, and for bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was, at its worst, limited to 30 degrees forward flexion with pain.

2.  There were no physician-prescribed periods of bedrest during the period on appeal.

3.  The Veteran's lumbar spine disability was associated with reported radiculopathy to the lower extremities, most likely involving right sciatica.

4.  The Veteran's right knee disability is manifested by subjective complaints including pain, tenderness, locking, buckling and functional impairment.  Objective findings include full extension, limitation of flexion to 90 degrees with pain, arthritis, crepitus, and functional impairment for activities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent prior to December 17, 2010, for a lumbar spine disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability from December 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for a separate rating of 10 percent for right sciatica associated with degenerative disc disease of the lumbar spine at L4-5, and L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a rating in excess of 10 percent for limited motion of the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011). 

5.  The criteria for a separate rating of 10 percent for instability of the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In October 2005, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the December 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and private treatment records have been associated with the claims folder.  Although the Veteran's representative has indicated that there may be missing service treatment or National Guard records, these would not reasonably assist the Veteran in the current claims for entitlement to increased ratings, where service connection has already been awarded.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in December 2010, with a November 2011 addendum.  The Board notes that the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.

In May 2010, the Veteran was afforded the opportunity to testify before the Board.  Moreover, during the Board hearing and off the record, the undersigned asked questions designed to elicit relevant information regarding the Veteran's symptoms.  The Board Member clarified the issue on appeal, confirmed that there was no outstanding evidence, and explored alternative bases for rating the lumbar spine and right knee disabilities.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments with regard to the increased rating claims for the Veteran's disability, supplementing VCAA notice and in compliance with 38 C.F.R. § 3.103(c)(2) (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2011). 

The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Applicable Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2011). 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Applicable Facts

Lumbar Spine Disability

VA treatment record from 2004 and 2005 show that the Veteran reported experiencing chronic, aching low back pain, triggered by sitting or standing.  

At an October 2005 VA examination of the lumbar spine the Veteran reported experiencing pulsating pain in the mid lumbar region that radiated down his left leg.  The Veteran reported using Robaxin, Alleve, and Tylenol Extra Strength.  He indicated that he experienced flare-ups, with pain described as an 8 of 10.  The Veteran identified humidity, lifting, and prolonged standing or sitting as precipitating factors.  Heat, medications, and resting were identified as alleviating factors.  The Veteran indicated that he could walk an hour to an hour and a half without any problems, but that when pain occurred he had to stop and rest.  He reported that he wore a lumbar brace when he worked.  He denied any constitutional symptoms related to his back pain.  He denied a history of falls, although he indicated that he had an unsteady gait.  The Veteran reported that his back disability did not affect his activities of daily living such as grooming, bathing, eating or dressing.  He indicated that it did affect his occupation as a mail carrier, and that he had to stop to rest in his daily walking, and wear a back brace in order to continue working.  He denied a history of dislocation or recurrent subluxation, and found movement to be the most limiting factor.  The Veteran reported that he could drive without any problems, but that he could not participate in recreational activities.  

On examination, the Veteran walked with a limp to the left.  The Board observes that this examination preceded a left knee total replacement surgery.  Regarding inspection of the back, there was normal curvature of the spine.  There was no swelling, scar, deformity or spasm, or atrophy of any of the muscles in the low back.  On palpation, the Veteran had tenderness in the sacroiliac region of the spine bilaterally, but no spasm.  The Veteran was able to engage in active, passive and repetitive motion at least once and could exceed three repetitions, with and without resistance.  The Veteran experienced pain, but no weakness, lack of endurance, fatigability, or incoordination with repetitive motion.  Forward flexion was to 50 degrees, with pain evident at 30 degrees.  Extension was to 30 degrees with pain evident at 20 degrees.  Right and left lateral flexion were each to 20 degrees with pain starting at 10 degrees, as was right lateral rotation (and presumably left lateral rotation in spite of a typo).  Toe and heel walking was difficult for the Veteran.  Neurological examination of the lower extremities showed muscle strength was grossly intact.  There was no atrophy of the muscles.  There was no edema noted.  Deep tendon reflexes were plus 2 in the Achilles and the knees.  Sensory examination was normal.  Dorsalis pedis pulses were intact bilaterally.  X-rays taken in October 2005 were reviewed and showed no obvious acute fractures or dislocations, and maintained vertebral alignment.  There was moderate narrowing of the disk sites with moderately large osteophytic spurring.  Impression was of degenerative change.  

VA treatment records from 2006 to 2007 show that the Veteran reported experiencing low back pain.  October 2006 magnetic resonance imaging (MRI) of the lumbar spine revealed scattered fatty infiltration of marrow space at multiple levels, decreased disc signal at L4-5 and L5-S1 discs, and annular fissuring of the L4-5 disc.  There was mild herniation of disc material at L5-S1 disc centrally and to the left of midline touching the anterolateral aspect of the thecal sac.  There was no area of spinal stenosis.  There was mild bulging of disc material at L4-5 disc, and scattered facet hypertrophic changes were seen.  Neural foramina was patent bilaterally.  Impression was of mild herniation of disc material at L5-S1 with associated degenerative disc changes with decrease in water content; degenerative disc L4-5 with decrease in water content and mild bulging and focal posterior annular fissuring; and, scattered bony degenerative changes.  

At a July 2007 VA examination for his spine the Veteran reported that his low back pain was progressively worse since onset, and that he treated it with Ibuprofen, Tylenol 3, Cyclobenzapine, with fair response.  There was no history of hospitalization, trauma to the spine or neoplasm.  There was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  There was a history of fatigue, and pain of the low back with activity, described as jabbing, stabbing, throbbing, of moderate severity, lasting for hours, from 1 to 6 days a week.  There was no radiation of pain, decreased motion, stiffness, weakness, or spasms.  There were flare ups of spinal conditions that were severe, occurred weekly, lasted hours, and were precipitated by activity and alleviated by rest.  The Veteran reported that he was able to walk for 1 to 3 miles, and had not experienced incapacitating episodes in the previous year.  

On physical examination there was no spasm, atrophy, guarding, tenderness, or weakness.  There was, however, pain with motion to the left and right thoracic sacrospinals; however, it was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On inspection of the spine, the Veteran's posture and head position were normal, and there was symmetry in appearance.  The Veteran's gait was normal.  There were no abnormal spinal curvatures, to include gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Motor examination revealed active motion against full resistance.  Muscle tone was normal, and there was no atrophy.  Sensory examination was normal, such that there was no abnormal sensation.  Reflexes were normal.  Range of motion testing revealed flexion to 75 degrees, with pain at 70 degrees on active and passive range of motion.  Extension was to 20 degrees, with pain beginning at 15 degrees on both active and passive range of motion.  Lateral flexion was to 25 degrees, with pain at 20 degrees on active and passive range of motion, and lateral rotation was to 30 degrees with pain at 20 degrees on active and passive range of motion.  For each test, resisted isometric movement was normal; there was pain on active and passive motion, and after repetitive use; and, there was no additional loss of motion on repetitive use of the joint.  Lasegue's sign was negative.  Testing for non-organic physical signs was positive with the Veteran endorsing pain in the back with pressure on the skull.  X-rays showed moderate spondylosis of the lumbar spine, and MRI revealed mild disc bulges at L4 and L5-S1.  

The Veteran's employment was fulltime at the post office, and at that time he had been in the position more than 20 years.  During the previous year he reported losing two weeks of work, presumably due to his disability.  Diagnosis was of lumbar spondylosis of the low back.  There were significant effects on the Veteran's occupation, with decreased mobility, problems lifting and carrying, weakness or fatigue, and pain.  There were moderate effects on grooming, chores, shopping, recreation, bathing, dressing, and toileting, and mild effects on traveling and feeding.  Exercise and sports were prevented.  The Veteran indicated that although he could drive he had to stop to stretch his back due to pain.  

VA treatment notes through 2010 show that the Veteran experienced chronic back pain.  Treatment note from August 2008 indicated that the Veteran reported experiencing back spasms with radiculopathy to the left lower extremity.  Physical examination revealed tenderness of the low lumbar spine, no spasms, and left straight leg raises to buttock and thigh indicated motor evaluation was all right.  Diagnoses included degenerative lumbar disc and facet arthritis and intermittent left sciatica.  A February 2009 note indicated that the Veteran reported increased back pain with radiculopathy to the right lower extremity, and examination revealed tender mid lumbar up to the right buttock.  Diagnoses included degenerative lumbar disc and facet arthritis and right sciatica.  

At his May 2010 Travel Board hearing the Veteran reported that he took Tylenol, Tylenol with Oxycodone, and Oxycodone alone dependent on the level of pain and whether he was at work or home.  He indicated that at his previous examination he had continued to bend forward in spite of pain.  He also emphasized that the examination had been early in the morning, and as such, was not an accurate reflection of symptoms that increased through the day.  The Veteran reported that his doctor had offered an injection to assist with pain, but he had refused due to risks involving bleeding in the spinal column.  The Veteran reported that he was wearing a back brace, and used it when he worked or drove long distances, and even so he experienced back pain.  The Veteran indicated that he had missed work due to his back pain, but that he had not experienced any incapacitating episodes of four to six weeks.  The Veteran indicated that at times between his back and his knees he buckled, described as "going forward."  

Pursuant to a November 2010 remand, the Veteran was afforded a VA examination of his lumbar spine in December 2010.  The Veteran reported that his back constantly hurt, and that he was no longer able to lift heavy packages.  He reported that he was unable to bend, and that his back had progressively worsened since onset.  He reported that he needed to rest frequently in an attempt for pain to subside, and that after he exited a car his pain was severe and he had to warm up prior to moving.  The Veteran's prescriptions included Acetaminophen every 4 hours for pain as needed, and showed Oxycodone and Acetaminophen had been prescribed in the past.  

The Veteran's history was without hospitalization or surgery, spine trauma, or spine neoplasm.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  There was a history of fatigue, decreased motion, weakness, stiffness, spasm, and spinal pain.  The Veteran used a brace, and was limited to walking a quarter mile.  The Veteran's other significant history as determined by the examiner was that he was morbidly obese, stage III, with a body mass index (BMI) of 40.  

On examination, the Veteran's posture and head position were normal, with symmetry in appearance.  The Veteran's gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  Examination of the muscles of the spine showed no spasm, atrophy, guarding, or weakness.  There was, however, pain with motion and tenderness on both the left and right.  The tenderness was not enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 30 degrees, extension to 5 degrees, left and right lateral flexion to 5 degrees, and left and right lateral rotation to 5 degrees.  There was objective evidence of pain on active range of motion, including following repetitive motion; however, there were no additional limitations of motion after three repetitions.  Reflex and sensory examination findings were normal.  There were no dysesthesias.  A detailed motor examination revealed active movement against full resistance, with normal muscle tone and no muscle atrophy of the elbow, finger, hip, or ankle.  Lasegue's sign was not positive, and testing for non-organic signs was conducted.  There was no malingering; however, there was extremely poor effort with tenderness and lack of range of motion markedly out of proportion to illness.  

The examiner reviewed previous imaging from July 2007 showing degenerative change with minimal progression from prior examination and multilevel mild to moderate degenerative changes at the disc level most significant at L4-5 and L5-S1 with large posterior osteophyte at L5-S1, and multilevel extensive facet degenerative change, but no destructive lesions.  The Veteran was employed fulltime by the postal office as a letter carrier.  He had been employed there for 20 years, and had lost two weeks of work due to pain in the previous year.  In summary, diagnosis was of degenerative disc disease of the lumbar spine, and increased absenteeism from work was a resulting occupational problem.  Occupational activities were affected by increased pain associated with lifting and carrying.  There were also moderate effects on sports, and minor effects on chores, shopping, exercise, recreation, travel, driving, and bathing.  The examiner commented that the Veteran was morbidly obese, stage III, with BMI of 40, extremely deconditioned, and as noted experienced tenderness and decreased range of motion disproportionately exaggerated per expected findings.  His degenerative disc disease of the lumbar spine was of moderate severity; however, it was difficult to ascertain how much was due to his service related back condition and how much resulted from his morbid obesity.  A November 2011 addendum to the December 2010 examination indicated that the claims folder had been reviewed, and repeated the earlier diagnosis.  

Right Knee Disability

VA treatment notes show that in October 2004 the Veteran had full range of motion with crepitation of the right knee.  In April 2005 the Veteran's health care provider indicated that the Veteran suffered from bilateral degenerative joint disease and chondromalacia involving both knees, and that due to its severity, the Veteran had been instructed not to stand or sit for prolonged periods of time greater than 3 hours.  May 2005 treatment note showed that the Veteran experienced tenderness on patellar compression, and X-ray impression was of degenerative joint disease and chondromalacia patella.  

At an October 2005 VA examination to include the knees the Veteran reported that he experienced periodic pain of his right leg with weight bearing.  The Veteran denied stiffness, weakness, redness or heat, locking or lack of endurance, and indicated that the pain was weak.  Examination showed swelling above the tibial tuberosity bilaterally.  The Veteran was able to engage in active, passive and repetitive movement at least one time, and he could exceed three times with and without resistance.  Repetitive movement was not hindered by pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran had pitting edema of both lower extremities, but no effusion of the knees.  There was mild tenderness on palpation over the tibial tuberosity of both knees, but redness, heat, abnormal movement or guarding was not noted.  The Veteran had callous formation on the plantar aspects of both feet.  Range of motion showed flexion to minus 10 with no pain, and extension to 60 degrees with pain beginning at 40 degrees.  The Board observes that flexion to minus 10 degrees is not within the rating criteria, nor is it shown on Plate 2, thus the Board cannot consider these findings.  Moreover, this and the extension to 60 degrees with pain at 40 degrees are complete outliers to the other ranges of motion on various subsequent tests.  Medial and collateral ligaments were intact, and no motion was noted.  Anterior and posterior cruciate ligaments and the drawer sign were negative.  McMurray's test was positive for the right knee.  Motor strength was intact in the right lower extremity, as was sensation, and deep tendon reflexes were plus 2 bilaterally in the ankle and knee.  Review of May 2005 X-ray showed moderate narrowing of the knee joint space on the right, moderate flattening of the tibial plateaus with mild osteophytic spurring, and mild degenerative spurring in the patella.  Diagnosis was of degenerative arthritis of the right knee, of a mild to moderate severity.  

May 2006 MRI of the right knee revealed moderate-severe medial, moderate lateral, moderate-severe patellofemoral compartment narrowing was present.  There was no suprapatellar joint effusion.  Impression was of no acute fracture or dislocation and degenerative change.  Other May 2006 treatment notes indicated that the Veteran needed to lose weight, and wear bilateral wrap around knee braces when he was active.  

At an April 2008 VA examination for his knees, the Veteran reported that his symptoms were progressively worse, and that he used medication and bracing for treatment.  Specifically, a brace was needed for walking.  There was no history of trauma to the joint or neoplasm.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  There were functional limitations on standing.  The Veteran reported that he was able to stand greater than 1 but less than 2 hours, and able to walk from 1 to 3 miles.  There was no stiffness, deformity of the joint, or instability.  There was pain and weakness.  There were no episodes of dislocation or subluxation, or locking.  There was no inflammation, or flare-ups of joint disease.  

On examination, a weight-bearing joint was affected, and the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Range of motion showed active and passive flexion from 0 to 110 degrees, with pain beginning at 100 degrees.  There was no additional loss of motion with repetitive use.  Extension was to 0 degrees, with no additional loss of motion on repetitive use.  There was no loss of a bone or part of a bone, and there was no inflammatory arthritis or joint ankylosis.  Painful movement with guarding was evident.  There were no bumps consistent with Osgood-Schlatter's Disease.  Crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or other tendon or bursa or knee abnormality were absent.  There were negative Lachman's and McMurray's tests.  The right knee disability was mildly severe with degenerative joint disease.  Bilaterally, there were significant effects on the Veteran's occupational activities, including decreased mobility and problems lifting and carrying, with weakness and fatigue.  Occupationally, the Veteran had been prescribed different work duties.  Chores, shopping, exercise, and recreation were moderately affected.  Traveling, feeding, bathing, dressing, and toileting were mildly affected.  

VA treatment records through October 2010 show that the Veteran reported that he continued to experience a lot of difficulty with pain and swelling.  Treatment notes from 2009 indicated that the Veteran's right knee was limited in full flexion.  An April 2009 treatment note indicated the Veteran had trace effusion of the right knee, and flexion was to 100 degrees, and X-rays showed osteophytes of the knee and narrowed joint space.  February 2009 treatment note indicated flexion was limited to 90 degrees.  In another 2009 treatment note Dr. Veurink indicated that the Veteran would likely benefit from a right total knee replacement, but was unable to take time off from work.  In October 2010 there was effusion, range of motion was from 0 to 110 degrees, and there was medial joint line and patellofemoral, Lachman's and collateral stability.  The Veteran was working towards weight loss.  Treatment notes indicated that the Veteran used prescription medications to manage his pain, including Percocet and Hyalgen injections.  The Veteran reported experiencing difficulty with walking and prolonged standing, and treatment notes indicated that he used a cane.  

At his May 2010 Travel Board hearing the Veteran reported that by the afternoon his right knee was swollen and painful, and that in his work as a mailman, the knee locked up and stiffened throughout the day with walking and standing.  The Veteran reported that he took medications to help with the pain, including Tylenol when he worked, and Tylenol with Oxycodone or Oxycodone on its own when he was at home and experienced unbearable pain.  The Veteran explained that he was unable to walk or even sit as he used to, and found it necessary to carry a cane in case his knee buckled, and to stretch his leg after sitting.  The Veteran indicated that he wore an anterior cruciate ligament brace on his right knee.  The Veteran reported that he was unable to climb stairs, and that his work included limitations prohibiting him from walking stairs.  He reported that he had missed a few days of work due to pain.  

Pursuant to November 2010 remand instructions, the Veteran was afforded a December 2010 VA examination, wherein he reported that the more he stood the more pain he experienced.  He reported that when he got out of the car, his knees buckled, and by the time he returned home his pain was unbearable.  He reported that his doctor informed him that he would eventually need a knee replacement.  The course of his knee since onset was progressively worse.  It was indicated that the Veteran had weekly intraarticular injections of Hyaluronate for osteoarthritis of the knee, and Acetaminophen every 4 hours as needed for pain, and that he had previously been prescribed Oxycodone for pain.  His response to treatment was fair.  There was no history of hospitalization or surgery, trauma to the joints, or neoplasm.  There was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes or flare-ups of joint disease.  There was, however, pain, stiffness, weakness, constant effusions, symptoms of inflammation characterized by tenderness.  Motion of the joint was affected.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Standing was limited to 15 to 30 minutes, and the Veteran was limited to walking a quarter mile.  The Veteran used a cane intermittently.  

On physical examination a weight bearing joint was affected, and the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing, loss of bone or part of a bone or inflammatory arthritis.  General joint findings showed effusion, tenderness, and abnormal motion of the right knee.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, grinding, instability, notable locking, or dislocation, and the meniscus was not surgically absent.  Clicks or snaps, patellar abnormality evidenced by subpatellar tenderness, meniscus abnormality, and effusion were evident.  McMurray's test was negative.  Range of motion testing revealed objective evidence of pain with active motion on the right side.  Flexion was to 110 degrees, and right knee extension was normal, to 0 degrees.  There was additional pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner indicated that other significant findings were that the Veteran was morbidly obese, stage III, with BMI of 40, and showed extremely poor effort on examination.  The Veteran's occupational history was as discussed above.  His right knee caused significant effects on his usual occupation in decreasing mobility, and causing problems with lifting and carrying, and pain.  There were moderate effects on sports, and mild effects on chores, shopping, exercise, recreation, traveling, bathing, and driving.  The examiner again commented that in regards to the Veteran's right knee degenerative joint disease the Veteran was morbidly obese, stage III, with BMI of 40, extremely deconditioned, with patellar tenderness and decreased range of motion disproportionately exaggerated per expected findings.  Severity was moderate, however, it was difficult to ascertain how much of the current severity was from service related knee condition and how much was due to morbid obesity.  A November 2011 addendum to the December 2010 examination indicated that the claims folder had been reviewed, repeated the earlier diagnosis, and indicated that there was current moderate severity of disability, however, the tenderness and deconditioning of the right knee were most likely from the Veteran's morbid obesity and deconditioning rather than the DJD.  

Legal Analysis

The Board has also considered the Veteran's lay statements that his lumbar spine and right knee disabilities are worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine and right knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level.  

Regarding his lumbar spine disability, upon careful review of the evidence as outlined above, the Board finds that the Veteran is entitled to a rating of 40 percent, but no higher, for his service-connected lumbar spine disability throughout the course of this appeal.  During the relevant time frame, the Veteran's forward flexion of the lumbar spine, at its worst, was to 30 degrees with pain.  The Board observes that as early as October 2005 the Veteran's forward flexion was to 30 degrees with pain.  This range of motion is consistent with the rating criteria for a 40 percent rating.  There is no evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 40 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor prescribed bed rest, lasting at least 6 weeks to warrant a higher rating under the rating criteria for IVDS.  The record does not reflect doctor-prescribed bed rest during the relevant period as required for an award of a higher rating for IVDS.

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Veteran has reported experiencing radiating pain in the lower extremities.  On examination, sensory and motor strength testing were all normal.  The evidence of record does not show the existence of associated neurologic abnormalities, such as bladder or bowel complaints.  A February 2009 treatment note indicated that the diagnoses included degenerative lumbar disc and facet arthritis and right sciatica.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for his radiculopathy of the right lower extremity associated with his lumbar spine, referred to as right sciatica.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Regarding his right knee disability, given the evidence as outlined above, the Board finds that the 10 percent rating currently awarded for the Veteran's service-connected right knee disability adequately reflects the impairment experienced by the Veteran regarding his limitation of motion.  See Diagnostic Codes 5003-5260.  Specifically, the Veteran reported pain upon range of motion testing in the right knee and that he experienced pain with functional impairment.  There is no limitation of flexion to 45 degrees or extension to 10 degrees to warrant separate 10 percent ratings.  See Diagnostic Code 5260, 5261.  Furthermore, the Veteran's current 10 percent rating is based upon pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating of 10 percent.  As such, the Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement, swelling or deformity of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  After considering the record, however, the Board finds that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.

In addition, the Board finds a separate 10 percent rating for slight instability of his service-connected right knee disability should be awarded for the impairment experienced by the Veteran.  See Diagnostic Code 5257.  Specifically the Veteran reported that his right knee locked and buckled.  Treatment notes show that he wore a right knee brace, and reported walking with a cane.  The Veteran is not, however, entitled to a 20 percent rating where the evidence does not show the Veteran's symptoms for his right knee are moderate.  

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding his lumbar spine disability that includes pain, spasms, decreased mobility and radiculopathy.  He had described symptomatology regarding his right knee disability that includes pain, tenderness, instability, and weakness.  The Board is cognizant of the Veteran's contention that the lumbar spine disability affects various areas of his life, including his ability to climb stairs or drive without stopping to stretch.  The Board is cognizant of the Veteran's contention that the right knee disability affects him, including his ability to stand more than 15 minutes or walk more than a quarter mile.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's representative has emphasized the difficulties the Veteran experiences in carrying a mail bag, walking a mail route, or if he drives it, getting into and out of the car.  In any event, the Board notes that the appellant does not meet the basic requirement of for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently employed by the post office.  38 C.F.R. § 4.16 (2011).  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability.  Nevertheless, a separate 10 percent disability rating is warranted for the neurologic manifestations of the lower right extremity.  

The preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability based on painful limited motion.  Nevertheless, a separate 10 percent disability rating is warranted for instability of the right knee disability.  

In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a 40 percent rating for service-connected degenerative disc disease of the lumbar spine at L4-5, and L5-S1 prior to December 17, 2010, is awarded, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 40 percent for service for service-connected degenerative disc disease of the lumbar spine at L4-5, and L5-S1 since December 17, 2010 is denied.  

Entitlement to a separate initial 10 percent evaluation for right sciatica associated with degenerative disc disease of the lumbar spine at L4-5, and L5-S1 is awarded, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for the Veteran's right knee disability based on limited motion is denied.  

Entitlement to a rating of 10 percent for the Veteran's right knee disability based on instability is awarded, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


